EXHIBIT 10.1

AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of April 6, 2020, is executed by and among APOGEE
ENTERPRISES, INC., a Minnesota corporation (the “Borrower”), the Lenders (as
defined below), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent for the Lenders (the “Administrative Agent”).

BACKGROUND

A.    The Borrower, the lenders party thereto (“Lenders”), the Administrative
Agent and the other named agents are party to that certain Third Amended and
Restated Credit Agreement dated as of June 25, 2019 (the “Credit Agreement”).

B.    The parties wish to amend the Credit Agreement as provided herein.

C.    The Borrower, the Administrative Agent and the Lenders are willing to
enter into this Amendment upon the terms and conditions set forth below.

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

AGREEMENT

Section 1.  Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

Section 2.  Amendments to the Credit Agreement.    As of the First Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:

2.1.    Section 1.1 of the Credit Agreement is hereby amended by:

 

  (i)

deleting the table in the definition of Applicable Margin and replacing it with
the following:

 

 

Level    

  

 

Leverage Ratio

  

 

Interest
Margin for
LIBOR Rate
Revolving
Loans and
Term Loans

 

  

 

Interest
Margin for
Base Rate
Revolving
Loans and
Term Loans

 

  

 

Commitment

Fee

         

I    

 

  

Less than 1.00 to 1.00

 

  

1.125%

 

  

0.125%

 

  

0.15%

 



--------------------------------------------------------------------------------

         

II    

  

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

 

   1.25%    0.25%    0.175%          

III    

  

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

   1.375%    0.375%    0.225%          

IV    

  

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

   1.50%    0.50%    0.275%          

V    

  

Greater than or equal to 2.50 to 1.00

 

   1.75%    0.75%    0.325%

 

  (ii)

Deleting the last paragraph in the definition of “LIBOR” and replacing it in its
entirety as follows:

Notwithstanding the foregoing, (x) in no event shall LIBOR (including, any
Benchmark Replacement with respect thereto) be less than (A) 0%, with respect to
Revolving Credit Loans and (B) 0.75%, with respect to Term Loans, and (y) unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 4.8(c), in the event that a Benchmark Replacement with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Benchmark Replacement.

 

  (iii)

Deleting the last paragraph in the definition of “LIBOR Market Index Rate” and
replacing it in its entirety as follows:

Notwithstanding the foregoing, (x) in no event shall the LIBOR Market Index Rate
(including, any Benchmark Replacement with respect thereto) be less than 0%, and
(y) unless otherwise specified in any amendment to this Agreement entered into
in accordance with Section 4.8(c), in the event that a Benchmark Replacement
with respect to LIBOR is implemented then all references herein to the LIBOR
Market Index Rate shall be determined in accordance with such Benchmark
Replacement.

 

  (iv)

restating the definition of “Term Loan Maturity Date” in its entirety as
follows:

“Term Loan Maturity Date” shall mean April 5, 2021, the date that is 364 days
after the First Amendment Effective Date (as such date may be extended pursuant
to Section 2.9 hereof).

 

  (v)

inserting the following terms in the appropriate alphabetical order therein:

“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has

 

2



--------------------------------------------------------------------------------

been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to LIBOR for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined (I) would be less than zero, the
Benchmark Replacement will be deemed to be zero with respect to Revolving Credit
Loans for the purposes of this Agreement, and (II) would be less than 0.75%, the
Benchmark Replacement will be deemed to be 0.75% with respect to Term Loans for
the purposes of this Agreement.

“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent
decides, in consultation with the Borrower, may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides, in consultation with the
Borrower, is reasonably necessary in connection with the administration of this
Agreement).

 

3



--------------------------------------------------------------------------------

“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to LIBOR:

(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; and

(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to LIBOR:

(a)    a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely; provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.

“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the

 

4



--------------------------------------------------------------------------------

Administrative Agent or the Required Lenders, as applicable, by notice to the
Borrower, the Administrative Agent (in the case of such notice by the Required
Lenders) and the Lenders.

“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to LIBOR
and solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 4.8(c) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 4.8(c).

“Early Opt-in Election” shall mean the occurrence of both:

(a)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 4.8(c) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and

(b)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“Federal Reserve Bank of New York’s Website” shall mean the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.

“First Amendment Effective Date” shall mean April 6, 2020.

“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve bank of New York or any
successor thereto.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

5



--------------------------------------------------------------------------------

“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.

 

  (vi)

deleting the definition of “Replacement Rate”.

2.2.    Section 1.9 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

SECTION 1.9    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing, or of any
Benchmark Replacement Conforming Changes.

2.3.    Article I of the Credit Agreement is hereby amended to add a new
Section 1.10 as follows:

SECTION 1.10    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

2.4.    Section 4.8(a) of the Credit Agreement is hereby amended by deleting the
reference to “Unless and until a Replacement Rate is implemented in accordance
with clause (c) below” therein in the first sentence thereof and replacing it
with a reference to “Subject to clause (c) below”.

2.5.    Section 4.8(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(c)    Effect of Benchmark Transition Event.

(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in

 

6



--------------------------------------------------------------------------------

Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace LIBOR with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
on the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Borrower so long as the Administrative
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders of each Class. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising the Required Lenders of each Class have delivered
to the Administrative Agent written notice that such Required Lenders accept
such amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to
this Section 4.8(c) will occur prior to the applicable Benchmark Transition
Start Date.

(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent, in
consultation with the Borrower, will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

(iii)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section 4.8(c), including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 4.8(c).

(iv)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a LIBOR Rate Loan of, conversion to or continuation of
LIBOR Rate

 

7



--------------------------------------------------------------------------------

Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the component of the Base Rate based
upon LIBOR will not be used in any determination of the Base Rate.

2.6.    Section 11.2 of the Credit Agreement is hereby amended by deleting the
reference to “Replacement Rate” therein in clause (viii) of the proviso thereto
and replacing it with a reference to “Benchmark Replacement”.

2.7.    Article XI of the Credit Agreement is hereby amended to add a new
Section 11.24 as follows:

11.24    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Secured
Hedge Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and, each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan

 

8



--------------------------------------------------------------------------------

Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

As used in this Section 11.24, the following terms have the following meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

Section 3.  Representations and Warranties. To induce the Administrative Agent
and the undersigned Lenders to execute this Amendment, the Borrower hereby
represents and warrants to the Administrative Agent and such Lenders as follows:

3.1.    the execution, delivery and performance of this Amendment have been duly
authorized by all requisite action of the Borrower, and this Amendment
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability;

3.2.    each of the representations and warranties contained in Article VI of
the Credit Agreement are true and correct in all material respects with the same
effect as though made on and as of the date hereof (except, in each case, to the
extent stated to relate to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date);
provided, that if a representation or warranty is qualified as to materiality,
the

 

9



--------------------------------------------------------------------------------

applicable materiality qualifier set forth above shall be disregarded with
respect to such representation and warranty for purposes of this provision; and

3.3.    no Event of Default or Default exists under the Credit Agreement or
would exist after giving effect to this Amendment.

Section 4.  Effectiveness. This Amendment shall become effective as of the date
first set forth above, subject to the satisfaction of the following conditions
precedent (the date of such satisfaction being the “First Amendment Effective
Date”):

4.1.    Amendment. Administrative Agent shall have received counterparts of this
Amendment signed by the Administrative Agent, the Borrower and the Lenders.

4.2.    Consent and Reaffirmation Agreement. The Subsidiary Guarantors shall
have executed and delivered to Administrative Agent a Consent and Reaffirmation
Agreement in the form of Exhibit A attached hereto.

4.3.    Legal Opinion. A favorable opinion of internal and external counsel to
the Borrower addressed to the Administrative Agent and the Lenders with respect
to the Borrower, this Amendment, the Loan Documents and such other matters as
the Administrative Agent shall reasonably request and which opinion shall permit
reliance by successors and permitted assigns of each of the Administrative Agent
and the Lenders.

4.4.    Secretary’s Certificate. Administrative Agent shall have received from
Borrower (i) its charter (or similar formation document) (or a certification by
its secretary or assistant secretary that there have been no changes to its
charter (or similar formation document) since delivery thereof to Administrative
Agent on the Restatement Closing Date), (ii) a good standing certificate from
its state of organization, (iii) its bylaws or similar formation document (or a
certification from its secretary or assistant secretary that as of the date of
such certificate there has been no change to its bylaws since delivery thereof
to Administrative Agent on the Restatement Closing Date), (iv) resolutions of
its board of directors or other governing body approving and authorizing its
execution, delivery and performance of this Amendment, and (v) signature and
incumbency certificates of its officers executing this Amendment, all certified
by its secretary or an assistant secretary as being in full force and effect
without modification.

4.5.    Representations and Warranties. The warranties and representations of
each Credit Party contained in this Amendment, the Credit Agreement and the
other Loan Documents, shall each be true and correct on the date hereof and
after giving effect to this Amendment, as though made on and as of the date
hereof (except, in each case, to the extent any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date).

4.6.    No Default. After giving effect to this Amendment, no Default or Event
of Default under the Credit Agreement shall have occurred and be continuing.

4.7.    Payment of Fees. The Borrower shall have paid to (i) the Administrative
Agent the fees set forth in that certain Fee Letter among the Borrower, Wells
Fargo Securities, LLC and the Administrative Agent dated as of March 30, 2020
and (ii) U.S. Bank National

 

10



--------------------------------------------------------------------------------

Association the fees set forth in that certain Fee Letter among the Borrower and
U.S. Bank National Association dated as of March 30, 2020.

Section 5.  Reference to and Effect Upon the Credit Agreement.

5.1.    Except as specifically provided herein, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

5.2.    Except as specifically set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders under the Credit
Agreement or any other Loan Document, nor constitute an amendment or waiver of
any provision of the Credit Agreement or any other Loan Document. Upon the
effectiveness of this Amendment, each reference to the Credit Agreement
contained therein or in any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby. This Amendment shall constitute a Loan
Document for the purposes of the Credit Agreement and each other Loan Document.

Section 6.  APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

Section 7.  Enforceability and Severability. Wherever possible, each provision
in or obligation under this Amendment shall be interpreted in such manner as to
be effective and valid under applicable law, but if any such provision or
obligation shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

Section 8.  Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute one and the same instrument.
Delivery of a counterpart signature page by facsimile transmission or by e-mail
transmission of an Adobe portable document format file (also known as a “PDF”
file) shall be effective as delivery of a manually executed counterpart
signature page.

Section 9.  Costs and Expenses. The Borrower hereby affirms its obligation under
Section 11.3 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expenses incurred in connection with the
preparation, negotiation, execution and delivery of this Amendment, including
but not limited to the attorneys’ fees and expenses for the Administrative Agent
with respect thereto.

[signature pages follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.

BORROWER:

 

APOGEE ENTERPRISES, INC., as

Borrower

By: /s/ Gary R. Johnson

Name: Gary R. Johnson

Title: Senior Vice President and Treasurer

AGENTS AND LENDERS:

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent,

Swingline Lender, Issuing Lender and a

Lender

By: /s/ Greg Strauss Name: Greg Strauss Title: Managing Director

U.S. BANK NATIONAL

ASSOCIATION, as Syndication Agent,

Issuing Lender and a Lender

By: /s/ Edward B. Hanson Name: Edward B. Hanson Title: Senior Vice President

[Signature Page to Amendment No. 1 to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By: /s/ Heather Kowalski Name: Heather Kowalski
Title: Senior Vice President BMO HARRIS BANK, N.A., as a Lender By: /s/ Philip
Sanfilippo Name: Philip Sanfilippo Title: Director

TRUIST BANK, as successor by merger to

SunTrust Bank, as a Lender

By: /s/ Anika Kirs Name: Anika Kirs Title: Vice President

[Signature Page to Amendment No. 1 to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT AND REAFFIRMATION

The undersigned (“Guarantors”) hereby (i) acknowledge receipt of a copy of
Amendment No. 1 to Third Amended and Restated Credit Agreement dated as of
April 6, 2020 (the “Amendment”); (ii) consent to the execution and delivery
thereof by Borrower; (iii) agree to be bound thereby; (iv) affirm that nothing
contained therein shall modify in any respect whatsoever its guaranty of the
Obligations of Borrower to Administrative Agent and Lenders pursuant to the
terms of that certain Third Amended and Restated Subsidiary Guaranty Agreement,
dated as of June 25, 2019 (“Guaranty”), and (v) reaffirm that the Guaranty is
and shall continue to remain in full force and effect. Although each of the
Guarantors has been informed of the matters set forth herein and in the
Amendment and has acknowledged and agreed to same, Guarantors understand that
Administrative Agent and Lenders have no obligation to inform Guarantors of such
matters in the future or to seek Guarantors’ acknowledgment or agreement to
future amendments or waivers, and nothing herein shall create such a duty.

This Consent and Reaffirmation shall be governed by and construed in accordance
with, the internal laws of the State of New York (including Section 5-1401 of
the General Obligations Law of the State of New York), without regard to
conflicts of laws principles that would require application of another law.

[signature page follows]

Consent and Reaffirmation



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has executed and delivered this
Consent and Reaffirmation under seal by their duly authorized officers, all as
of the day and year first above written.

 

Apogee Wausau Group, Inc. By:   /s/ Gary R. Johnson   Name: Gary R. Johnson  
Title: Treasurer Harmon, Inc. By:   /s/ Gary R. Johnson   Name: Gary R. Johnson
  Title: Treasurer Tru Vue, Inc. By:   /s/ Gary R. Johnson   Name: Gary R.
Johnson   Title: Treasurer Viracon Georgia, Inc. By:   /s/ Gary R. Johnson  
Name: Gary R. Johnson   Title: Treasurer Viracon, Inc. By:   /s/ Gary R. Johnson
  Name: Gary R. Johnson   Title: Treasurer

[Signature Page to Consent and Reaffirmation]



--------------------------------------------------------------------------------

Tubelite Inc. By:   /s/ Gary R. Johnson   Name: Gary R. Johnson   Title:
Treasurer EFCO Corporation By:   /s/ Gary R. Johnson   Name: Gary R. Johnson  
Title: Treasurer

[Signature Page to Consent and Reaffirmation]